Title: To Benjamin Franklin from Barbeu-Dubourg, [27 September 1779]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre,
[September 27, 1779]
Vous etes prié de vous souvenir que vous avez promis d’aller apresdemain (29e. 7bre.) chez M Cochin a Chatillon, et meme de tres bonne heure pour raison. Neuf heures n’est pas trop matin. Si vous avez la bonté de me prendre en passant, je me tiendrai prêt pour cette heure.
Autre chose. Un jeune homme de 16 ans, fils d’une des bonnes amies de Madame de Cheminot part jeudi pour faire une promenade en Amerique, et specialement aux Antilles. Comme quelque aventure pourroit le pousser vers le Continent, on souhaiteroit qu’il pût se reclamer de vous, et qu’a cet effet vous vouliez bien lui en donner quelque espece de permission, en le chargeant d’une lettre ouverte adressée a qui il vous plairoit, et qu’il pût montrer dans telle ville des Etats unis où il aborderoit. Il n’est question que d’etre annoncé comme un jeune homme honnete et bien né. Il n’a d’ailleurs ni pretentions ni besoins. Il part assez bien muni d’argent et de lettres de change.
Il s’appelle Jean Baptiste Charles Pinon Duclos de Vulmer, et il est fils du Directeur des vingtiemes de la province de Champagne.
Me. de Cheminot qui vous prie de cela est une de vos amoureuses les plus passionnées; et espere que vous ne l’oublierez pas. Si elle n’etoit enrhumée, elle auroit saisi cette occasion pour aller vous voir. Je suis avec le plus tendre respect, Cher Ami, votre tres humble, tres fidele et tres zelé serviteur
Dubourg
